JONES, J.
The defendant, Gilbert Lee Romans, was charged in the county court of Caddo county with the offense of driving an automobile on the public highway while under the influence of intoxicating liquor; was tried; convicted; and sentenced to pay a fine of $50 and costs; and has appealed.
No brief has been filed on behalf of the defendant and no appearance was made in his behalf at the time the ease was assigned for oral argument.
Rule 9 of this Court provides:
“When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment.”
We have read the record. The defendant was arrested by two highway patrolmen, according to their testimony, about three miles southwest of Anadarko on U. S. Highway No. 62 while in a very intoxicated condition. The defendant denied that he was intoxicated but claimed that he was dizzy headed because of the taking of sulfa drugs. This presented an issue for determination of the jury. We have found no fundamental error in the record.
The judgment is affirmed.
BRETT, P. J., and POWELL, J., concur.